On June 13, 1977, plaintiffs filed with the administrator a complaint against defendants Orlando P. Tedesco, M.D., Edwin W. Shearburn, III, M.D. and The Lankenau Hospital. On June 28, 1977, preliminary objections of Dr. Edwin W. Shearburn and The Lankenau Hospital (hereinafter defendants) were filed in the nature of a petition raising the question of venue. On July 15, 1977, plaintiffs’ answer to defendants’ preliminary objections was filed and both parties have submitted a memorandum of law in support of their respective positions.
The complaint, alleging that medical malpractice was committed on wife-plaintiff at The Lan-kenau Hospital, is captioned: “In the City of Philadelphia.” Although The Lankenau Hospital has a Philadelphia mailing address it is located in Montgomery County. Therefore, defendants are correct that there is no venue in Philadelphia County and defendants’ preliminary objections are sustained. However, defendants’ request that plaintiffs’ complaint be dismissed for lack of venue will not be granted. Pa.R.C.P. 1006(e) provides for transfer of the action to the appropriate county in lieu of dismissal. It should also be noted that the designation of the county in which the cause of *639action arose is required by our rules of practice only for the purpose of designating venue if an appeal is taken to the court of common pleas. Therefore, we issue the following
ORDER
And now, August 9, 1977, upon consideration of the preliminary objections of defendants, Dr. Edwin W. Shearburn, III and The Lankenau Hospital, plaintiffs’ answer to defendants’ preliminary objections, and the memoranda of law submitted by the respective parties, it is hereby ordered and decreed that defendants’ preliminary objections are sustained, and henceforth all legal papers filed with the administrator in this action shall designate in the caption Montgomery County as the county in which the alleged cause of action arose.